DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 17, 20-21, 24, and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gonzalez (US 5,313,939).
                                                         
    PNG
    media_image1.png
    363
    422
    media_image1.png
    Greyscale

       
    PNG
    media_image2.png
    378
    575
    media_image2.png
    Greyscale



	In relation to claim 17, in figures 3 and 4, Gonzalez shows a device for targeted delivery of a substance to an airway of a patient.  In column 10, starting in line 30, Gonzalez explicitly states:
“[t]his method includes employing the hereinbefore described apparatus of this invention, inserting at least part of the apparatus of this invention into the upper airway through the patient's nose or mouth and down into the trachea or directly into the larynx or trachea to secure and protect the upper airway and to permit the safe and proper life-sustaining ventilation or oxygenation of the patient's lungs, injecting a substance into the injection port for transfer of the substance through the supply means and into at least one of the conduit members, and effecting the flow of the substance through a plurality of the aligned conduit member perforations and the openings of the annular outer surface for the delivery of the substance to generally the entire mucosal lining and anatomical structures of the patient's upper airway.”

The paragraph above demonstrates that the apparatus disclosed by Gonzalez is capable of:
advancing a substance delivery device into the airway; and 
applying the substance to the airway over a period of time through flow action by means of a mechanical pump [see Gonzalez; column 6, starting in line 3], such that at least one applicator of the substance delivery device applies the substance near at least one of a glossopharyngeal nerve or a superior laryngeal nerve on at least one side of the airway.  
Moreover, the cited paragraph discloses that the apparatus disclosed by Gonzalez is adapted for insertion “into the upper airway through the patient's nose or mouth and down into the trachea or directly into the larynx or trachea.”  Such insertion options, inherently place the apparatus near a glossopharyngeal nerve or a superior laryngeal nerve.


                                   
    PNG
    media_image3.png
    857
    515
    media_image3.png
    Greyscale



The illustration above demonstrates that if the device were inserted down into the trachea, the device would have been located near the right recurrent laryngeal nerve or the inferior laryngeal nerve.  

Additionally, if the device would have been inserted through the mouth or nose, it would have been inherently located near the glossopharyngeal nerve.  


         
    PNG
    media_image4.png
    797
    735
    media_image4.png
    Greyscale








	In relation to claim 20, Gonzalez shows in figures 4 and 7, a device wherein advancing the substance delivery device into the airway comprises contacting the at least one applicator with a portion of the airway.  
	In relation to claim 21, Gonzalez discloses in column 4, line 65, a substance comprising local anesthetics.
	In relation to claims 24 and 25, Gonzalez shows in figure 4, a tube (1) comprising two separate infusion devices comprising conduit members (15) and conduit members (12) wherein when tube (1) is advanced into the body, both infusion devices are simultaneously inserted into the body.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 19, 22, 23, 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gonzalez (US 5,313,939) in view of Blomquist (US 2013/0012880A1), Kreck et al. (US 2013/0030411; hereinafter “Kreck”), or Whited (US 4,538,606).
In relation to claims 18, 19, and 23, as mentioned above, Gonzalez discloses the use of a pump in combination with a tubular infusion apparatus.  Gonzalez does not disclose any details concerning the infusion modes of the disclosed pump.  However, using a pump algorithm to provide infusion instructions to a pump would have been considered conventional in the art as evidenced by the teachings of Blomquist.  


Blomquist discloses in paragraph 0058:
“[a] pump application program is a program having instructions (e.g., executable code, rules, and/or data) that control operation of the pump for a specific therapy or type of delivery (e.g., continuous delivery, intermittent delivery, pain control, chemotherapy, total parenteral nutrition, etc.). For example, a pump application program might contain instructions that define operation of a pump to accomplish various of the pump parameters. Pump application programs include, for example, pump protocols including both patient specific and non-patient specific pump parameters, and instructions for allocating memory, user interfaces, or algorithms for monitoring various sensors and driving a motor for the pump mechanism.”

Based on the teachings of the cited paragraph, a pump could have been programed for continuous or intermittent infusion of a drug.  Accordingly, for an artisan skilled in the art, modifying the pump disclosed by Gonzalez with a pump application program that controls the operation of the pump for specific types of delivery such as continuous or intermittent, as taught by Blomquist, would have been considered obvious in view of the demonstrated conventionality of such pump programming.  Moreover, the artisan would have been motivated to make the modification because a pump application program would have provided protocols for patient-specific and non-patient specific pump parameters enhancing the adaptability of the pump according to the required type of delivery [see Blomquist; paragraph 0058].
In relation to claims 22, Gonzalez does not explicitly disclose the infusion of lidocaine.  However, Kreck demonstrates in paragraph 0059, the conventionality of infusing anesthetics, and in paragraph 0498, the conventionality of infusing lidocaine.  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Gonzalez with the infusion of lidocaine, as taught by Kreck, would have been considered obvious in view of the demonstrated conventionality of such drug infusion.  Moreover, the artisan would have been motivated to make the modification because the infusion of lidocaine would have decreased the cerebral blood flow of a patient [see Kreck; paragraph 0498].
In relation to claim 26, Gonzalez does not explicitly disclose the period of time that the apparatus can be kept in an airway.  However, Whited suggests in column 1, starting in line 40, that tubes can be kept in an airway from several days to two or more weeks.  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Gonzalez with the capability of airway deployment ranging from days to weeks, as taught by Whited, would have been considered obvious in view of the demonstrated conventionality of such extended usage in airways.  Moreover, the artisan would have been motivated to make the modification because it would have been well-known in the art that modern tubes are capable of prolonged tracheal intubation periods [see Whited; column 1, lies 42-43].
In relation to claim 27, as discussed above, Gonzalez shows in figure 4, a tube (1) comprising two separate infusion devices comprising conduit members (15) and conduit members (12) wherein when tube (1) is advanced into the body, both infusion devices are simultaneously inserted into the body.  Therefore, if one device is inserted in the airway during dwell or pumping periods, the second device would inherently be also inserted in the airway.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783